Citation Nr: 0314944	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of leg 
injury, other than healed abrasions.

2.  Entitlement to an increased (compensable) evaluation for 
healed abrasions of both legs.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to June 1946, 
and from August 1950 to December 1951.

This appeal originates from a July 2001 rating decision in 
which the RO denied the veteran's claim for service 
connection for degenerative joint disease of the knees and 
hips, and denied a compensable evaluation for healed 
abrasions of both legs.  The veteran submitted a notice of 
disagreement in October 2001, and a statement of the case was 
issued in April 2002.  The veteran perfected his appeal to 
the Board of Veterans' Appeals (Board) in September 2002.  

In a June 2002 statement, the veteran withdrew his prior 
request for a videoconference hearing before a Board Member 
(now, Veterans Law Judge).

In March 2003, the Board provided to the veteran and his 
representative notice of a change in the criteria for rating 
his service-connected healed abrasions of the legs.  A letter 
to the veteran forwarding a copy of the relevant changes 
provided for a 60-day response period.  To date, neither the 
veteran nor his representative has responded.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hip and knee arthritis was first diagnosed in 1993, many 
years after service, is the only diagnosed disability 
affecting the legs other than service-connected healed 
abrasions of the legs, and the preponderance of the competent 
and persuasive medical evidence establishes that such 
disability is not related to service.  

3.  The veteran's healed abrasions of the legs do not cover 
an area of 144 square inches or greater and are not tender, 
painful, ulcerated, unstable or deep; nor are they adherent, 
or associated with any underlying soft tissue damage; medical 
examination found no functional limitation or limited motion 
attributable to the scars.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
leg injury other than healed abrasions are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

2.  The criteria for an increased (compensable) rating for 
healed abrasions of the legs are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.31, 4.118, Part 4, Diagnostic Codes 7800-7805 (as 
in effect prior to and since August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims for service connection for residuals of a leg injury, 
other than healed abrasions, and for an increased 
(compensable) evaluation for healed abrasions of both legs, 
as all notification and development action needed to render a 
fair decision on those claims has been accomplished.

As evidenced by the April 2002 statement of the case and July 
2002 supplemental statement of the case, the veteran has been 
furnished the pertinent laws and regulations (including both 
the former and revised applicable rating criteria; see Board 
letter dated in March 2003) governing the claim and the 
reasons for the denial.  Hence, the Board finds that he has 
been given notice of the information and evidence needed to 
substantiate the claim and has been afforded opportunities to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to a March 
2001 letter and the July 2002 supplemental statement of the 
case, the RO informed the veteran of the notice and duty to 
assist requirements.  Moreover, in the July 2002 letter, the 
RO specifically informed the veteran of the evidence that has 
been obtained and considered in conjunction with this appeal.  
Also, in the January 2001 letter, the RO informed the veteran 
of the type of additional evidence or information that he 
could submit to support his claim for service connection, and 
gave him and his representative 60 days in which to respond.  
As indicated above, in March 2003, the Board notified the 
veteran and his representative of applicable changes in 
rating criteria pertinent to the increased disability claim, 
and gave them a 60-day period for response.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo a 
VA examination in June 2001.  The Board also points out that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claims under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

II.  Background

The veteran's service medical records show that he had a 
normal clinical evaluation of his spine and extremities on 
May 1943 enlistment examination.  In October 1945, he was 
hospitalized due to injuries sustained after being washed 
overboard from his ship during a typhoon.  According to the 
hospital record, the veteran received several abrasions to 
his legs and feet from the coral where he swam ashore.  
Findings revealed several abrasions on his legs and scratches 
on his feet.  Two days after admission, the veteran was noted 
to be much improved and in good condition.  He was discharged 
to duty six days later.  Separation examination in June 1946 
revealed a normal clinical evaluation of the veteran's spine 
and extremities.

In December 1946, the veteran filed a claim for service 
connection for leg injuries.

During a March 1948 VA examination, the veteran reported that 
he received deep lacerations of both legs after being swept 
over the side of his ship.  He said that he was unconscious 
and woke up four hours later in a hospital after being picked 
up on shore.  He also said he had to quit his job at "Wood 
Mills Lawrence" and "Arlington Mills" because it was too 
hard on his legs.  He said he legs ached, particularly in 
damp weather and gave out on him.  On examination there was 
no swelling, redness, excess fluid or deformity of the knees, 
ankles or toes.  There was full range of motion with no pain.  
Palpation of knees and ankles was negative.  Knee and ankle 
jerks were normal and knee joints were stable.  There was no 
abnormal motion.  Noted were two 1/4 inch scars on the left leg 
that were healed and asymptomatic.  The veteran was diagnosed 
as having residual of injury, right and left lower extremity.  
X-rays of the veteran's knees, ankles and feet were negative 
for bony or arthritic pathology.

In an April 1948 rating decision, the RO granted service 
connection for healed abrasions with slight tenderness of 
both legs, and assigned a noncompensable evaluation.

During a reenlistment examination in August 1950, clinical 
evaluation of the spine and extremities was normal.  In an 
August 1950 Report of Medical History, the veteran indicated 
that he had sustained leg injures in 1945.  He also reported 
foot trouble with occasional pre-tibial aches in cold weather 
or when running which was not considered disqualifying.  The 
report of his December 1951 separation examination report 
shows no defects.

In October 2000, the veteran's representative filed a claim 
pertaining to residuals of a leg injury, to include hip 
problems, on the veteran's behalf.  The representative noted 
that the veteran had had a stroke in March 1997 and had 
visiting nurses daily.  He added that the veteran could not 
ambulate, and that this occurred prior to his stroke.

On file is a November 2000 physical therapy discharge note 
from the Manchester, VA medical center showing that the 
veteran had not made significant gains.

In an April 2001 letter, the veteran's representative noted 
that the veteran injured his back in the waters of Okinawa 
affecting his legs later in life, and was followed by a 
stroke.

The veteran underwent a June 2001 VA general examination, 
during which he complained of worsening symptomatology in his 
hips and knees.  The examiner indicated that he had reviewed 
the veteran's claims file.  Reported symptoms included 
deformity of both knees and bilateral contractures.  The 
veteran was able to walk only two or three steps with help 
and was otherwise confined to a wheelchair.  He was noted to 
have had a recent cardiovascular accident with left 
hemiplegia and still had partial paralysis of his left upper 
and lower extremities.  The veteran was examined in a 
wheelchair.  His legs were exposed and there was a bag from a 
cystotomy tube on the right lower extremity.  No scars or 
abrasions were seen from the original injury which occurred 
in 1945.  The scars evidently faded.  There was flexion 
contracture of both knees.  The veteran was able to stand 
only with two persons helping.  He was diagnosed as having 
abrasions, both lower extremities, from World War II, healed, 
not visible at present; degenerative joint disease, both 
knees and hips; and flexion contracture of both knees.  The 
examiner opined that the arthritis of the hips and knees 
could be causally related to the in-service event. 

However, in July 2001, the June 2001 VA examiner issued an 
addendum opinion, noting that he had reviewed the veteran's 
claims file again.  He specifically noted that a March 1948 
x-ray was reviewed which was negative with no arthritic 
pathology.  He added that a March 1948 VA examination report 
was reviewed with negative joints.  He concluded by opining 
that "it is less than likely that the veteran's degenerative 
arthritis of his hips and knees is related to his in-service 
injury in 1945."

In July 2001, the RO denied the veteran's claim for service 
connection for degenerative joint disease of the knees and 
hips.  Also in this decision, the RO denied the veteran's 
claim for a compensable evaluation for residuals of healed 
abrasions of both legs.

In his October 2001 notice of disagreement, the veteran said 
that it was a very important factor that he did not get x-
rayed after receiving "extensive" injuries to his legs in 
service.  He said that his legs have caused him pain and 
discomfort "all these many years".  He said that he never 
complained about his legs during his second tour of duty and 
just did his job.  He said his problem began getting worse 
over the years.  He said that x-rays revealed that his back 
and been broken and healed itself and since he never had any 
kind of accident causing such an injury, he related this to 
his inservice injury.  He added that prior to his stroke in 
1997, he had great difficulty walking and needed a cane for 
support.  He also said that because of his original injury, 
compounded by his stroke, he would always need support and 
that a change in his disability rating could provide him with 
additional supports.

On file is a March 2002 letter from the veteran's 
chiropractor, Ronald J. Aragona, DC, who said that the 
veteran had been seen multiple times per week for therapy, 
from August 1982 through March 1988, for "severe spinal 
deformity and lower extremity impairments".  He said that x-
rays of the veteran's lumbar spine revealed that he had 
suffered severe fractures that resulted in translation 
deformity, discogenic disease and permanent impairment to his 
full lumbar spine and lower extremities.  He went on to say 
that throughout the course of his care, the veteran relayed 
to him that he had injured himself multiple times whiled on a 
tour of duty on the "Missouri" between August 1950 through 
October 1951, seriously injuring his spine and lower back, 
especially at Okinawa.  He also relayed the veteran's report 
of falling through the hull of a ship down the next level 
landing on the steel floor of the bottom compartment 
resulting in severe injury.  He advised VA that "the 
magnitude of [the veteran's] injuries had to result from an 
extremely serious accidently injury or multiple accidental 
injuries, which he is so related while serving duty to our 
country."  

Rheumatologist Christopher J. Lynch, M.D., submitted a letter 
in April 2002 stating that the veteran had been under his 
care from August 1993 through April 1997 for osteoarthritis 
of the left hip and right knee.  He said that both areas 
indicated significant arthritic damage, and that his response 
to medical treatment was unsatisfactory.  He said that when 
he last saw the veteran, he was a candidate for a total joint 
replacement at both locations.

In a May 2002 letter, Ronald J. Aragona, DC, submitted 
another letter again relaying the veteran's report of 
sustaining injuries to his spine and lower back in service, 
especially at Okinawa, as well as an incident wherein he fell 
through the hole of a ship down to the next level onto a 
steel floor at the bottom compartment.  He noted that the 
veteran had related that this fall evoked severe, agonizing 
pain to his legs and back and he had never overcome these 
impairments.  He said that as a "certified chiropractic 
orthopedist...these injuries definitely resulted in permanent 
impairments and were service-connected."  He added that the 
veteran did not relate any other serious injuries to him 
aside from those in service.

III.  Analysis

A.  Service Connection for Residuals of Leg Injury Other than 
Healed Abrasions of the Legs

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain diseases, such as arthritis, 
are presumed to be service-connected if manifest to a 
compensable degree within a prescribed period post-service, 
one year for arthritis.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.    

The veteran's service medical records reveal that he 
sustained abrasions to his legs and feet from coral where he 
swam ashore after being washed overboard.  He was 
hospitalized and noted to be much improved two days later, 
and in good condition five days after that.  He was 
discharged to duty the following day and there was no 
evidence of subsequent complaints or treatment related to the 
veteran's lower extremities during his first period of 
service.  His separation examination report in June 1946 
shows a normal clinical evaluation of his extremities.  

Although the veteran reported during a VA examination in 
March 1948 that he had to quit working at two mills because 
it was too hard on his legs, there were very little findings 
on examination.  Specifically, the examiner found no evidence 
of swelling, redness, excess fluid or deformity of the knees, 
ankles or toes.  Motion of the knees, ankles and toes was 
full, and palpation of the knees and ankles was negative.  
There was no atrophy and the knee joints were stable.  In 
fact, the only residuals noted by the examiner were scars for 
which the veteran is already service-connected.

The veteran's service medical records from his second period 
of duty, from August 1950 to December 1951, are likewise 
devoid of complaints or treatment related to his lower 
extremities.  Both the August 1950 reenlistment and December 
1951 examination reports show a normal clinical evaluation of 
the lower extremities.  

The first diagnosis of disability affecting the legs other 
than the veteran's already service-connected healed abrasions 
was in 1993, many years after discharge from service; at that 
time, a rheumatologist first diagnosed the veteran as having 
arthritis of the knees and hips.  Thus, the first diagnosis 
of that disability is outside of the period for establishing 
service connection for arthritis on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  However, the question still 
remains as to whether there is a medical nexus, or 
relationship, between the arthritis diagnosed post-service 
and an incident of service-specifically, the injury noted 
above.  The Board finds that there is both evidence that 
supports a link between the veteran's arthritis and service, 
and evidence that negates such a link.  

In this case, a June 2001 examiner initially indicated that 
the arthritis of the hips and knees "could be related" to 
the in-service incident.  However, after further review of 
the claims file and consideration of the case, he issued an 
addendum opinion in July 2001 stating that it was "less than 
likely" that the veteran's degenerative arthritis of his 
hips and knees is related to his in-service injury in 1945.  
Hence, that examiner's ultimate opinion was negative.  In 
statements dated in March and May 2002, the veteran's 
chiropractor reached a different conclusion by stating that 
there was "no question" that the veteran's present 
impairment, which he identified as a severe spinal deformity, 
discogenic disease and lower extremity impairment, were 
service-related.  

In reviewing the medical evidence, it is important to note 
that the United States Court of Appeals for Veterans Claims ( 
the United States Court of Appeals prior to March 1, 1999) 
(Court) has offered guidance on the assessment of the 
probative value of medical opinion evidence.  Such assessment 
should be based on the medical expert's personal examination 
of the patient (if applicable), the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  In doing so, the Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Considering the evidence of record in light of the legal 
authority cited to above, the Board finds that the 
preponderance of the competent evidence weighs against the 
claim for service connection.  In this case, the ultimate 
conclusion by a the VA examiner (a physician) clearly was 
based upon not only examination of the veteran, but a 
thorough review of the record.  Indeed, in rendering his 
addendum opinion, he cited to specific evidence of record, 
noting that x-rays of the veteran's knees (and left ankle and 
foot) in March 1948 revealed no arthritic pathology and that 
examination findings in March 1948 revealed negative joints.

By contrast, the chiropractor did not have access to the 
veteran's claims file, and did not indicate that he based his 
opinion on review of the veteran's documented medical 
history; rather, it appears that he based his opinion solely 
on the veteran's report of in-service occurrences, 
occurrences which are not all documented in his service 
medical records.  In this regard, the veteran's service 
medical records make no mention of back problems, to include 
the veteran's report that he fell through a hole of a ship 
down to the next level onto a steel floor at the bottom 
compartment.  The veteran also reported to the chiropractor 
that he sustained injuries to his spine and lower back during 
the incident at Okinawa, but as previously noted, his service 
medical records show only abrasions to his legs and feet.  As 
the chiropractor appears to have relied only on the on the 
veteran's rendition of undocumented (and unlikely) in-service 
events in offering his opinion regarding a nexus between such 
events and the veteran's present back and lower extremity 
impairment, such opinion does not provide persuasive evidence 
of the required nexus.  In this regard, the Board notes that 
as a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

Interestingly, the Board notes that the VA physician 
considered the veteran's one documented in-service injury 
(culminating in the abrasions to both legs) but found that 
the probability of a relationship between that injury and the 
veteran's current arthritis affecting the knees and hips 
"less than likely."

For the reasons noted above, the Board finds that the VA 
examiner's opinion constitutes the most persuasive medical 
evidence on the question of medical nexus between current 
disability and service, and that that opinion militates 
against the claim.  The Board has considered the veteran's 
own assertions as to a relationship between current knee and 
hip arthritis.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, including 
the etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For the foregoing reasons, the claim for service connection 
for residuals of leg injury other than healed abrasions of 
the legs must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

B.  Compensable Rating for Healed Abrasions of the Lower 
Extremities

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

During the pendency of the veteran's claim, the VA regulation 
containing the criteria for rating skin disabilities, to 
include scars, 38 C.F.R. § 4.118, was amended.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The change in the regulation 
became effective August 30, 2002.  Where laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent Congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  While the former 
criteria may be applied throughout the relevant period, the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).   Hence the revised 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).

The RO has not considered the claim for increase in light of 
the revised criteria.  However, as indicated above, in March 
2003, the Board provided to the veteran and his 
representative notice of the change in the applicable rating 
criteria, and afforded them a 60-day time period in which to 
response.  As the veteran has been provided notice of the 
revised criteria, the veteran is not prejudiced by the 
Board's consideration of the claim in light of the revised 
criteria at this juncture.  See Bernard, 4 Vet. App. at 394.  

The only recent medical evidence on file that pertains to the 
veteran's service-connected healed abrasions is the report of 
the June 2001 VA general medical examination.  According to 
this report, the veteran's legs were exposed on examination 
and no scars or abrasions were seen from the original injury 
that occurred in 1945.  The examiner indicated that the scars 
evidently had faded.  He diagnosed the veteran as having 
abrasions, both lower extremities, from World War II, healed, 
not visible at present.

The veteran is currently assigned a 0 percent disability 
rating under former Diagnostic Code 7805, pursuant to which 
scars resulting in limitation of function of part affected.  
38 C.F.R. § 4.118 (2002).  The veteran is not entitled to a 
compensable evaluation under this diagnostic code because 
there is no evidence of any such limitation of function due 
to the healed abrasions.  However, to give the veteran every 
consideration with respect to this claim for increase, the 
Board will consider all potentially applicable diagnostic 
codes in evaluating the veteran's disability.  

The new Diagnostic Code 7801 pertains to scars other than the 
face, head or neck, that are deep or that cause limited 
motion.  Under this code, a 10 percent rating is warranted 
for scars that cover an area or areas exceeding 6 square 
inches (29 sq. cm.), and a 20 percent rating is warranted for 
scars that cover an area or areas exceeding 12 square inches 
(77 sq. cm.).  For a 30 percent rating, the scars must cover 
an area or areas that exceed 144 square inches (465 sq. cm.).  
A 40 percent rating requires that the scars cover an area or 
areas that exceed 144 square inches (929 sq. cm.).  Note (1) 
to this code states that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  Note 
(2) to this code describes a deep scar as one associated with 
underlying soft tissue damage.  

There is no indication in the instant case that the veteran's 
scars are deep or cause limited motion.  As noted above, a 
deep scar is described as one associated with underlying soft 
tissue damage.  In this regard, the examiner in June 2001 
described each scar as being healed and barely visible.  This 
does not indicate adherence to underlying tissue.  And, as 
previously stated, the evidence does not show that the scars 
limit motion.  

A compensable rating under the new criteria for Diagnostic 
Code 7802 requires that the veteran have scars that are 
superficial and do not cause limited motion in an area of 144 
square inches or greater.  Note (1) states that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Note (2) to this code describes a deep scar as 
one associated with underlying soft tissue damage.  Since the 
veteran's two scars, which, when visible in March 1948 
measured 1/4 inch each, do not exceed an area of 144 square 
inches, he is not entitled to a compensable rating under this 
code.

Under the old Diagnostic Code 7803, a maximum 10 percent 
rating is warranted for scars that are superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118.

Under the newly revised Diagnostic Code 7803, a maximum 10 
percent rating is warranted for scars that are superficial 
and unstable.  Note (1):  An unstable scar is one where for 
any reason, there is frequent loss of covering of skin over 
the scar.  Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

The veteran's scar disability does not meet either the new or 
old criteria for a compensable, 10 percent, rating under 
Diagnostic Code 7803.  This is in view of the lack of 
findings that any of the scars were poorly nourished or 
unstable.   

Lastly, under the old Diagnostic Code 7804, a maximum 10 
percent rating is warranted for scars that are superficial, 
tender and painful on objective demonstration.  The Note to 
this code provides that a 10 percent rating will be assigned, 
when the requirements are met, even though the location may 
be on the tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  

Under the newly reviewed Diagnostic Code 7804, a maximum 10 
percent rating is warranted for scars, superficial, painful 
on examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10- percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.)

The record is completely devoid of any complaints by the 
veteran at the June 2001 VA examination of scar pain or 
tenderness and no such findings are noted on examination.  

Thus, in the absence of evidence that the veteran's leg scars 
are more severely disabling, there is no basis for assignment 
of more than the current noncompensable rating for his 
service-connected healed abrasions.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (pre and post August 30, 2002).

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  There is no showing that the 
veteran's healed abrasions to his legs alone has resulted in 
marked interference with employment (i.e. beyond that 
contemplated in the assigned evaluation).  Moreover, this 
disability has not been shown to warrant frequent periods of 
hospitalization, or otherwise rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Under these circumstances, the claim for an increased, 
compensable, rating for service-connected healed abrasions of 
the legs must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.




ORDER

Service connection for residuals of a leg injury, other than 
healed abrasions, is denied.

An increased (compensable) evaluation for healed abrasions of 
the legs is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

